Exhibit 2.1 May 16, 2013 VIA FAX - (703) 941-6300 PERSONAL & CONFIDENTIAL Bowl America of Florida, Inc. Attention: Mr. Leslie H. Goldberg P.O. Box 1288 Springfield, VA 22151-0288 PURCHASE AND SALE UNDERSTANDING Re:Bowl America of Florida, Inc. (Seller) sale to Rollins College (Buyer) Building Address: 1111 West Fairbanks Avenue, Winter Park, Florida (Property) Dear Mr. Goldberg: The purpose of this letter is to confirm your conversation with our agent, Frank Herring, regarding the above. You have informed Mr. Herring that while the Seller is willing to sell the Property to Rollins it will not sign the Contract that Rollins submitted or any other contract and that your preference is to proceed to a closing on the sale of the Property to Rollins as soon as possible subject to the following: 1.
